EXHIBIT 10.1

 

 

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

BETWEEN

 

 

ENBRIDGE INC.

 

- and -

 

STEPHEN J. J. LETWIN

 

 

Dated as of

 

April 14, 2003

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS AND INTERPRETATION

2

1.1

Definitions

2

1.2

Headings

5

1.3

Governing Law and Attornment

5

1.4

Singular; Gender

5

 

 

 

ARTICLE 2 EMPLOYMENT

5

2.1

Position, Duties and Responsibilities of Executive

5

2.2

Term of Agreement

5

2.3

Services During Certain Events

6

2.4

Termination of Agreement upon Disability of Executive

6

2.5

Termination of Agreement by the Corporation for Cause

6

2.6

Termination of Employment by the Corporation or the Executive

6

2.7

Other Termination by Executive

9

2.8

Supplemental Benefit Pension Plan

9

2.9

Continuing Provisions

10

 

 

 

ARTICLE 3 NON-COMPETITION AND CONFIDENTIALITY

10

3.1

Non-Competition

10

3.2

Confidentiality

11

 

 

 

ARTICLE 4 GENERAL

11

4.1

Notices

11

4.2

Time

11

4.3

Legal Fees and Expenses

12

4.4

Integration

12

4.5

Waivers

12

4.6

Further Assurances

12

4.7

Severability

13

4.8

Enurement

13

 

i

--------------------------------------------------------------------------------


 

THIS AGREEMENT made as of the 14th  day of April, 2003.

 

BETWEEN:

 

ENBRIDGE INC., a body corporate under the Canada Business Corporations Act, with
offices in the City of Calgary in the Province of Alberta (hereinafter called
the “Corporation”)

 

OF THE FIRST PART

 

- and -

 

STEPHEN J. J. LETWIN, of the City of Toronto, in the Province of Ontario
(hereinafter called the “Executive”)

 

OF THE SECOND PART

 

WHEREAS:

 

(a)                                  The Executive is an executive of the
Corporation and is considered by the Board of Directors of the Corporation to be
a valued employee of the Corporation and has acquired outstanding and special
skills and abilities and an extensive background in and knowledge of the
Corporation’s business and the industry in which it is engaged;

 

(b)                                 The Board of Directors recognizes that it is
essential, in the best interests of the Corporation, that the Corporation retain
the continuing dedication of the Executive to his office and employment and that
this can best be accomplished if the personal uncertainty facing the Executive
in the event of a material change in the ownership or the Executive’s role
within the organization of the Corporation is alleviated;

 

(c)                                  The Board of Directors further believes
that the service of the Executive to the Corporation requires that the Executive
receive fair treatment, particularly in the event of a termination of employment
or loss of office following a material change in the ownership or the
Executive’s role within the Corporation;

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants herein contained and in consideration of the Executive remaining in
office and in the employment of the Corporation at the present time and
throughout the period of a material change of ownership or organization of the
Corporation, it is hereby agreed as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE 1
DEFINITIONS AND INTERPRETATION

 

1.1                                                                                
Definitions

 

In this Agreement:

 

(a)                                  “affiliate” has the meaning ascribed to
that term in the Canada Business Corporations Act;

 

(b)                                 “Annual Compensation” means the sum of the
Annual Salary and the Annual Incentive Bonus;

 

(c)                                  “Annual Salary” means the annual salary of
the Executive established by the HRCC payable by the Corporation or its
subsidiaries or affiliates, calculated as at the end of the month immediately
preceding the month in which the termination of employment occurs and if an
annual salary level has not been established, it shall be calculated by
multiplying the monthly salary of the Executive in effect for the month
preceding the month in which a termination of employment occurs pursuant to
Article 2, by twelve.

 

(d)                                 “Annual Incentive Bonus” means the annual
incentive bonus of the Executive for the applicable year and if no such bonus
has then been established for a particular year, the annual incentive bonus most
recently earned by or paid to the Executive by the Corporation or its
subsidiaries or affiliates;

 

(e)                                  “associate” has the meaning ascribed to
that term in the Canada Business Corporations Act;

 

(f)                                    “change of control” means:

 

(i)                                     the sale to a person or acquisition by a
person not affiliated with the Corporation or its subsidiaries of net assets of
the Corporation or its subsidiaries having a value greater than 50% of the fair
market value of the net assets of the Corporation and its subsidiaries
determined on a consolidated basis prior to such sale whether such sale or
acquisition occurs by way of reconstruction, reorganization, recapitalization,
consolidation, amalgamation, arrangement, merger, transfer, sale or otherwise;

 

(ii)                                  any change in the holding, direct or
indirect, of shares of the Corporation by a person not affiliated with the
Corporation as a result of which such person, or a group of persons, or persons
acting in concert, or persons associated or affiliated with any such person or
group within the meaning of the Securities Act (Alberta),

 

2

--------------------------------------------------------------------------------


 

are in a position to exercise effective control of the Corporation whether such
change in the holding of such shares occurs by way of takeover bid,
reconstruction, reorganization, recapitalization, consolidation, amalgamation,
arrangement, merger, transfer, sale or otherwise; and for the purposes of this
Agreement, a person or group of persons holding shares or other securities in
excess of the number which, directly or following conversion thereof, would
entitle the holders thereof to cast 20% or more of the votes attaching to all
shares of the Corporation which, directly or following conversion of the
convertible securities forming part of the holdings of the person or group of
persons noted above, may be cast to elect directors of the Corporation shall be
deemed, other than a person holding such shares or other securities in the
ordinary course of business as an investment manager who is not using such
holding to exercise effective control, to be in a position to exercise effective
control of the Corporation;

 

(iii)                               any reconstruction, reorganization,
recapitalization, consolidation, amalgamation, arrangement, merger, transfer,
sale or other transaction involving the Corporation where shareholders of the
Corporation immediately prior to such reconstruction, reorganization,
recapitalization, consolidation, amalgamation, arrangement, merger, transfer,
sale or other transaction hold less than 60% of the shares of the Corporation or
of the continuing corporation following completion of such reconstruction,
reorganization, recapitalization, consolidation, amalgamation, arrangement,
transfer, sale or other transaction;

 

(iv)                              the Corporation ceases to be a distributing
corporation as that term is defined in the Canada Business Corporations Act;

 

(v)                                 any event or transaction which the Board of
Directors, in its discretion, deems to be a Change of Control; or

 

(vi)                              Incumbent Directors ceasing to be a majority
of the Board of Directors.

 

(g)                                 “Confidential Information” means the
information, processes, know-how, data, trade secrets, techniques, knowledge and
other confidential information not generally known to the public relating to or
connected with the business or corporate affairs and operations of the
Corporation and its affiliates;

 

(h)                                 “constructive dismissal” means, unless
consented to by the Executive, any action that constitutes constructive
dismissal of the Executive, including without limiting the generality of the
foregoing:

 

3

--------------------------------------------------------------------------------


 

(i)                                     where the Executive ceases to be an
officer of the Corporation, unless the Executive is appointed as an officer of a
successor to a material portion of the assets of the Corporation;

 

(ii)                                  a material decrease in the title,
position, responsibilities, powers or reporting relationships of the Executive;

 

(iii)                               a reduction in the Annual Salary (excluding
the Annual Incentive Bonus) of the Executive; or

 

(iv)                              any material reduction in the value of the
Executive’s employee benefits, plans and programs (other than the Annual
Incentive Bonus);

 

(i)                                     “defined benefit pension plan” means the
Corporation’s registered pension plan, entitled “Retirement Plan for the
Employees of Enbridge Inc. and Affiliates”, dated July 1, 2001, as amended or
replaced from time to time;

 

(j)                                     “Human Resources and Compensation
Committee” or “HRCC” means the Committee of the Board of Directors of the
Corporation from time to time appointed to fix the remuneration of executives of
the Corporation or, if such Committee has not been appointed, means the Board of
Directors of the Corporation;

 

(k)                                  “Incentive Stock Option Plan” or “ISOP”
means the Incentive Stock Option Plan (2002) of the Corporation, as amended or
replaced from time to time;

 

(l)                                     “Incumbent Director” means any member of
the Board of Directors who was a member of the Board of Directors immediately
prior to the occurrence of the transaction, elections or appointments giving
rise to a Change of Control and any successor to an Incumbent Director who was
recommended for election at a meeting of the shareholders of the Corporation, or
elected or appointed to succeed any Incumbent Director, by the affirmative vote
of the directors, which affirmative vote includes a majority of the Incumbent
Directors then on the Board of Directors;

 

(m)                               “person” shall have the meaning ascribed to
that term in the Canada Business Corporations Act;

 

(n)                                 “subsidiary” has the meaning ascribed to
that term in the Canada Business Corporations Act; and

 

(o)                                 “supplemental benefit pension plan” means
the non-registered supplemental pension plan, entitled “The Enbridge
Supplemental Pension Plan” dated January 1, 2000, as amended or replaced from
time to time.

 

4

--------------------------------------------------------------------------------


 

1.2                                                                                
Headings

 

The headings of the articles, sections, clauses and paragraphs herein are
inserted for convenience of reference only and shall not affect the meaning or
construction hereof.

 

1.3                                                                                
Governing Law and Attornment

 

This Agreement shall be construed and interpreted in accordance with the laws of
the Province of Alberta and the federal laws of Canada applicable therein. Each
of the parties hereby irrevocably attorns to the jurisdiction of the courts of
the Province of Alberta with respect to any matters arising out of this
Agreement.

 

1.4                                                                                
Singular; Gender

 

All words importing the singular number include the plural and vice versa, and
all words importing gender include the masculine, feminine and neuter genders.

 

ARTICLE 2
EMPLOYMENT

 

2.1                                                                                
Position, Duties and Responsibilities of Executive

 

The Executive shall have such responsibilities and powers as the board of
directors or the bylaws of the Corporation or Executive’s superiors may from
time to time prescribe and are contemplated by his position Group Vice President
Gas Strategy and Corporate Development or similarly equivalent duties and
responsibilities. Except as may be authorized by the Board of Directors of the
corporation or by the Executive’s superiors from time to time, the Executive
shall devote the whole of his time to the Executive’s duties hereunder and shall
use his best efforts to promote the interests of the Corporation and its
affiliates and subsidiaries.

 

2.2                                                                                
Term of Agreement

 

The term of this Agreement shall commence on the date hereof, and subject to
Section 2.9 shall continue in effect to and including the earliest of:

 

(a)                                  the date of voluntary retirement of the
Executive in accordance with the retirement policies established for senior
employees of the Corporation;

 

(b)                                 the voluntary resignation of the Executive
other than pursuant to Section 2.6(a)(ii) or 2.6(a)(iii);

 

(c)                                  the death of the Executive; or

 

(d)                                 termination of the employment of the
Executive by the Corporation.

 

5

--------------------------------------------------------------------------------


 

2.3                                                                                
Services During Certain Events

 

In the event that a person makes a tender, exchange offer or takeover bid, or
circulates a proxy to shareholders of the Corporation or takes other steps
seeking to effect a change of control of the Corporation, the Executive agrees
that he will not terminate his employment with the Corporation or cease to be an
officer of the Corporation or its affiliates or subsidiaries until that person
has abandoned or terminated his or its efforts to effect a change of control or
merger or until after such a change of control or merger has been effected.

 

2.4                                                                                
Termination of Agreement upon Disability of Executive

 

If at the end of any month the Executive is and has been for a period of more
than 12 months unable to perform the essential duties specified pursuant to this
Agreement in the normal and regular manner due to mental or physical disability,
this Agreement may be terminated by the Corporation on 30 days’ prior written
notice. Notwithstanding anything contained in this Section 2.4, the Executive
shall be entitled to all benefits provided under the disability and pension
plans of the Corporation or its affiliates applicable to the Executive at the
date of and during the term of this Agreement.

 

2.5                                                                                
Termination of Agreement by the Corporation for Cause

 

The Corporation may terminate this Agreement at any time without notice in the
event the Executive shall be convicted of a criminal act of dishonesty resulting
or intending to result directly or indirectly in gain or personal enrichment of
the Executive at the expense of the Corporation, or for just cause as defined in
common law and pursuant to written notice setting forth particulars of such
cause.

 

2.6                                                                                
Termination of Employment by the Corporation or the Executive

 

(a)                                  Except where such termination is pursuant
to Sections 2.2(a), (b) or (c), 2.5 or 2.7 the provisions of this Section 2.6
shall apply:

 

(i)                                     where the Corporation terminates the
employment of the Executive for any reason;

 

(ii)                                  where the Executive terminates his
employment with the Corporation within a period of 90 days following
constructive dismissal of the Executive. For this purpose the Executive may
within a period of 90 days following the constructive dismissal of the Executive
terminate his employment with the Corporation upon 30 days’ prior written notice
to the Corporation. For greater clarity, the said 30 day notice may be given at
any time up to the 60th day of the said 90-day period;

 

6

--------------------------------------------------------------------------------


 

(iii)                               where the Executive terminates his
employment with the Corporation following one (1) year from the occurrence of a
change of control. For this purpose, the Executive may, within a period of 90
days following from one (1) year of the occurrence of a change of control,
terminate his employment with the Corporation, upon 30 days’ prior written
notice to the Corporation. For greater clarity, the said 30 day notice may be
given at any time up to the 60th day of the said 90-day period; or

 

(iv)                              where the Corporation terminates this
Agreement pursuant to Section 2.4.

 

(b)                                 In the event of termination of employment as
provided in Section 2.6(a), the Executive shall be entitled to receive, and the
Corporation shall pay to the Executive, a retiring allowance (the “Retiring
Allowance”) computed as hereinafter provided, which shall include all statutory
entitlement under employment standards legislation and all common law
entitlement to reasonable notice. The Retiring Allowance shall be that amount
which is equal to two times the sum of:

 

(i)                                     the Annual Salary; and

 

(ii)                                  the average of the last two payments  of
the Annual Incentive Bonus paid to the Executive immediately preceding the date
of such termination of employment.

 

(c)                                  In addition to the Retiring Allowance
calculated in accordance with Section 2.6(b):

 

(i)                                     the Corporation shall pay to the
Executive the cash value of two times the last annual flex credit allowance
provided to the Executive immediately preceding the date of such termination of
employment under the Corporation’s flexible benefit program unless the Executive
continues to be covered through the Corporation’s annuitant benefit program or
the benefits program of another employer;

 

(ii)                                  the Corporation shall pay to the Executive
the Annual Incentive Bonus for the calendar year in which the termination of
employment occurs, pro rated based upon the number of days of employment of the
Executive in the calendar year to the number of days in the year and the
Executive shall receive all accrued and unpaid annual vacation pay to the date
of termination;

 

(iii)                               the Corporation shall pay to the Executive
the cash value of two times the last annual flexible perquisite allowance
provided to the Executive immediately preceding the date of such termination of

 

7

--------------------------------------------------------------------------------


 

employment under the Corporation’s executive flexible perquisites program less
any amounts paid to the Executive but unearned by virtue of such termination of
employment;

 

(iv)                              the Corporation will pay for financial
counselling and/or career counselling assistance for the Executive to a maximum
of $10,000.

 

(d)                                 The Executive will have two years of
additional service added to the service already accrued at date of termination,
under the Corporation’s defined benefit pension plan and supplemental benefit
pension plan, as more precisely described in Section 2.8.

 

(e)                                  If, at the time of termination of
employment as provided in Section 2.6(a), the Executive holds exercisable but
unexercised options for the purchase of shares of the Corporation under any of
the Corporation’s or its affiliates’ stock option plans, the Executive shall be
entitled to exercise all options so held in accordance with the terms of such
plans and pursuant to law. If the Executive holds options for the purchase of
shares under any of the Corporation’s or its affiliates’ stock option plans
which are not exercisable at the date of termination of employment in
circumstances where this Section 2.6 applies, the Corporation will pay to the
Executive a cash amount representing the excess, if any, of the fair market
value of the shares on the date of termination of employment over the exercise
price for such options. Payment of such amount shall result in cancellation of
the related stock options and any stock appreciation rights associated with the
stock options. The fair market value on the date of termination of employment
shall mean the last board lot sale price on The Toronto Stock Exchange on the
last trading day prior to the date of termination of employment.

 

(f)                                    The Corporation and the Executive agree
that the provisions of Section 2.6 are fair and reasonable and that the amounts
payable by the Corporation to the Executive pursuant to Section 2.6 are
reasonable estimates of the damages which will be suffered by the Executive in
the event of the termination of his employment with the Corporation in the
circumstances set out in Section 2.6 and shall not be construed as a penalty.

 

(g)                                 The amounts payable by the Corporation to
the Executive pursuant to Section 2.6 shall not be reduced by any amounts earned
by the Executive after the termination of the employment of the Executive.

 

(h)                                 All amounts paid by the Corporation to the
Executive pursuant to Section 2.6 shall satisfy and forever discharge all
liabilities, claims or actions that the Executive may or shall have against the
Corporation arising from the termination of employment of the Executive whether
at common law or under statute or otherwise.

 

8

--------------------------------------------------------------------------------


 

(i)                                     Subject to the provisions of Sections
2.6(c) and 2.6(e), the Corporation shall, at the option of the Executive, pay
the amounts provided under this Section 2.6 to the Executive on the date that
the employment of the Executive is terminated, or as soon thereafter as
reasonably practical, less all applicable statutory deductions; or arrange a
schedule of instalment payments of such amounts as determined by the Executive.
Upon payment to the Executive of the amounts provided for under this Section 2.6
or mutual agreement of payment terms, the Executive and the Corporation shall
execute and deliver to the other the releases in the forms of Schedules A and B,
respectively.

 

2.7                                                                                
Other Termination by Executive

 

Notwithstanding anything to the contrary herein, in addition to the right of the
Executive to terminate his employment under the circumstances described in
Section 2.6, the Executive shall be entitled to terminate this Agreement and his
employment with the Corporation at his pleasure upon 30 days’ prior written
notice to such effect. In such event, the Executive shall not be entitled to any
further compensation from the date of termination of employment. The Corporation
acknowledges and agrees that the Corporation shall have no remedy against the
Executive, in law or otherwise, upon the termination of this Agreement and the
Executive’s employment with the Corporation in accordance with this Section 2.7.

 

2.8                                                                                
Supplemental Benefit Pension Plan

 

(a)                                  The Corporation undertakes and agrees with
the Executive (herein, the “supplementary undertakings”) to pay or cause to be
paid the amounts provided for in the supplemental benefit pension plan as
modified by this Section 2.8. In particular, the Executive (or the Executive’s
spouse or beneficiary as defined in the supplemental benefit pension plan) is
entitled to receive:

 

(i)                                     benefits determined in accordance with
the supplemental benefit pension plan, being certain amounts that would be
payable from the defined benefit pension plan but for limitations imposed by the
Income Tax Act, all as specified in the supplemental benefit pension plan;

 

(ii)                                  benefits determined in accordance with the
supplemental benefit pension plan as if his credited service prior to January 1,
2000 in the lifetime retirement income formula in the defined benefit pension
plan were increased by six (6) years; and

 

(iii)                               if Section 2.6(d) applies, benefits
determined in accordance with the supplemental benefit pension plan pursuant to
(i) as if:

 

9

--------------------------------------------------------------------------------


 

A.                                   two additional years of credited service
were applied in the lifetime retirement income formula in the defined benefit
pension plan, and two additional years of continuous service were granted for
other purposes of the defined benefit pension plan; and

 

B.                                     for each of the two additional years of
credited service earnings are deemed to be received equal to Annual Compensation
for the purposes of determining final or best average earnings.

 

(b)                                 The Executive acknowledges and accepts that
prior to January 1, 2001 the Corporation had not funded the supplementary
undertaking. The Executive further acknowledges and accepts, and the Corporation
undertakes to the Executive, that effective January 1, 2001 the supplementary
undertaking will be funded by the Corporation over a period of seven years in a
separately maintained retirement compensation arrangement (as referred to in the
Income Tax Act (Canada)) to be separately maintained and established by the
Corporation (the “RCA”). The supplementary undertaking will be paid from amounts
in the RCA with any amount that cannot be paid from the RCA being paid by the
Corporation.

 

2.9                                                                                
Continuing Provisions

 

Notwithstanding the termination of this Agreement under Article 2, the
provisions of Section 2.6, Section 2.8 and Article 3 and all other provisions
hereof which by their terms are to be performed following the termination hereof
shall survive such termination and be continuing obligations.

 

ARTICLE 3
NON-COMPETITION AND CONFIDENTIALITY

 

3.1                                                                                
Non-Competition

 

The Executive recognizes and understands that in performing the duties and
responsibilities of his employment as outlined in this Agreement, he will occupy
a position of high fiduciary trust and confidence, pursuant to which he has
developed and will develop and acquire wide experience and knowledge with
respect to the businesses carried on by the Corporation and its affiliates and
the manner in which such businesses are conducted. It is the expressed intent
and agreement of the Executive and of the Corporation that such knowledge and
experience shall be used solely and exclusively in the furtherance of the
business interests of the Corporation and its affiliates and not in any manner
detrimental to them. The Executive therefore agrees that so long as he is
employed by the Corporation pursuant to this Agreement he shall not engage in
any practice or business in competition with the business of the Corporation or
any of its affiliates.

 

10

--------------------------------------------------------------------------------


 

3.2                                                                                
Confidentiality

 

The Executive further recognizes and understands that in the performance of his
employment duties and responsibilities outlined in this Agreement, he will
become knowledgeable, aware and possessed of Confidential Information concerning
the business of the Corporation and its affiliates. The Executive agrees that,
except with the consent of the board of directors, he will not disclose such
Confidential Information to any unauthorized persons so long as he is employed
by the Corporation pursuant to this Agreement and for a period of 2 years
thereafter; provided that the foregoing shall not apply to any Confidential
Information which is or becomes known to the public or to the competitors of the
Corporation and/or its affiliates other than by a breach of this Agreement by
the Executive.

 

ARTICLE 4
GENERAL

 

4.1                                                                                
Notices

 

Any notice required or permitted to be given to a party hereunder shall be in
writing and may be given by mailing the same, postage prepaid, or delivering the
same, addressed to such party at the following address:

 

To the Corporation:

 

Enbridge Inc.

3000, 425 – 1st Street S.W.

Calgary, Alberta  T2P 3L8

 

Attention:      President & Chief Executive Officer

 

To the Executive:

 

Mr. Stephen J. J. Letwin

64 Hodgkinson Crescent

Aurora, Ontario L4G 6K7

 

Any notice aforesaid if delivered shall be deemed to have been delivered on the
first business day following the date on which it was delivered or if mailed
shall be deemed to have been received on the third day following the date on
which it was mailed. Any party may change its address for service from time to
time by a notice given in accordance with the foregoing.

 

4.2                                                                                
Time

 

Time shall be of the essence of this Agreement.

 

11

--------------------------------------------------------------------------------


 

4.3                                                                                
Legal Fees and Expenses

 

The Corporation shall pay all reasonable costs incurred by the Executive, as
determined in the sole discretion of the President & Chief Executive Officer, in
respect of legal, consulting and accounting expenses in connection with the
negotiation, execution and interpretation of this Agreement. The Corporation
shall pay all costs, charges and expenses incurred in respect of legal,
consulting and accounting expenses (including legal expenses on a solicitor and
his or his own client basis) incurred by the Executive or his estate in taking
any action or enforcing any right or benefit provided to the Executive by this
Agreement; provided only that the Executive is substantially successful in any
such action or in enforcing any such right or benefit, and providing further
that payments pursuant to this Section 4.3 shall not exceed a maximum amount of
$10,000.

 

4.4                                                                                
Integration

 

The provisions of this Agreement are in addition to and not in substitution for
the other terms, conditions and provisions concerning the employment of the
Executive by the Corporation and where there is any conflict between this
Agreement and such other terms, conditions and provisions this Agreement shall
govern. This Agreement together with such other terms, conditions and provisions
constitute the entire agreement between the parties hereto pertaining to the
subject matter. This Agreement may not be amended or modified in any respect
except by written instrument signed by the parties hereto.

 

4.5                                                                                
Waivers

 

No waiver by either party hereto of any breach of any of the provisions of this
Agreement shall take effect or be binding upon the party unless in writing and
signed by such party. Unless otherwise provided therein, such waiver shall not
limit or affect the rights of such party with respect to any other breach.

 

4.6                                                                                
Further Assurances

 

The parties hereto agree to execute and deliver such further and other documents
and perform and cause to be performed such further and other acts and things as
may be necessary or desirable in order to give full effect to this Agreement and
every part thereof.

 

4.7                                                                                
Severability

 

If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

 

12

--------------------------------------------------------------------------------


 

•                                                                                         
Enurement

 

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal personal representatives, successors
and permitted assigns.

 

IN WITNESS WHEREOF the Corporation has hereunto affixed its corporate seal
attested to by its duly authorized officers in that behalf and the Executive has
hereunto set his hand and seal as of the day and year first above written.

 

 

 

ENBRIDGE INC.

 

 

 

 

 

Per:

/s/ Patrick D. Daniel

 

 

 

 

Patrick D. Daniel

 

 

 

 

 

 

Per:

 

 

SIGNED, SEALED AND

)

 

 

DELIVERED in the presence of:

)

 

 

 

)

 

 

 

 

)

/s/ Stephen J. J. Letwin

 

WITNESS as to the signature of

)

Stephen J. J. Letwin

Stephen J. J. Letwin

)

 

 

 

13

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Release

 

KNOW ALL MEN BY THESE PRESENTS that I, Stephen J. J. Letwin, of the City of
Toronto, in the Province of Ontario, in consideration of the amounts provided in
Sections 2.6 and 2.8 of the Executive Employment Agreement (the “Contract”)
dated as of April 14, 2003 between me and Enbridge Inc. (the “Corporation”) and
for other good and valuable consideration, inclusive of any statutory severance
or benefits in accordance with the Employment Standards Code (Alberta), the
receipt and sufficiency of which is hereby acknowledged, do for myself, my
executors and assigns hereby remise, release and forever discharge the
Corporation, its respective predecessors, successors and assigns, from all
manner of actions, causes of action, claims or demands, past, present or future,
which against the Corporation, their respective predecessors, successors and
assigns, I ever had, now have, or can, shall or may hereafter have, by reason of
or arising out of any cause, matter or thing whatsoever done or admitted to be
done, occurring or existing up to and inclusive of the day of these presents and
in particular, without in any way restricting the generality of the foregoing,
in respect of all claims, past, present or future, directly or indirectly
related to or arising out of or in connection with my relationship with the
Corporation, its respective predecessors, successors and assigns, as an
employee, officer or director, and the termination of my employment from the
Corporation, on                                             , 200•.

 

AND FOR THE SAID CONSIDERATION I, Stephen J. J. Letwin, represent and warrant
that I have not assigned to any person, firm or corporation any of the actions,
causes of action, claims, suits, executions or demands which I release by this
Release, or with respect to which I agree not to make any claim or take any
proceeding herein.

 

Notwithstanding anything contained herein, this Release shall not extend to or
affect, or constitute a release of, my right to sue, claim against or recover
from the Corporation and shall not constitute an agreement to refrain from
bringing, taking or maintaining any action against the Corporation in respect
of:

 

(a)                                  any corporate indemnity existing by
statute, contract or pursuant to any of the constating documents of the
Corporation provided in my favour in respect of my having acted at any time as a
director, officer or both of the Corporation;

 

(b)                                 my entitlement to any insurance maintained
for the benefit or protection of the directors and/or officers of the
Corporation, including without limitation, directors’ and officers’ liability
insurance; or

 

(c)                                  my entitlement to any amounts that may
arise under the Sections and Articles of the Contract referred to in Section 2.9
of the Contract.

 

1

--------------------------------------------------------------------------------


 

IT IS HEREBY AGREED that, except as provided herein, the terms of the Contract
and of this Release will be kept confidential. Subject to the following, no
party hereto shall communicate any such terms to any third party under any
circumstances whatsoever, although either party shall be at liberty to disclose
to third parties that a mutually acceptable Release was agreed upon. In
addition, Stephen J. J. Letwin shall be permitted to disclose the terms of the
Contract and this Release to his spouse, his tax and financial advisors, his
legal advisors and to make any disclosures of the terms of this Contract and
this Release as may be required to allow him to comply with any applicable
provision of the law. In such event, Stephen J. J. Letwin shall require that his
spouse, his tax and financial advisors and his legal advisors shall execute the
undertaking provided as Schedule “C” hereof prior to the disclosure of the terms
of this Contract and this Release and shall advise the Corporation of such
disclosure and provide the Corporation with a copy of such undertaking. In the
event of any disclosure required by law, Stephen J. J. Letwin shall promptly
advise the Corporation of the required disclosure. The invalidity and
unenforceability of any provision of this Release shall not affect the validity
or enforceability of any other provision of this Release, which shall remain in
full force and effect.

 

I HEREBY DECLARE that I have read all of this Release, fully understand the
terms of this Release and voluntarily accept the consideration stated herein as
the sole consideration for this Release for the purpose of making a full and
final settlement with the Corporation. I further acknowledge and confirm that I
have been given an adequate period of time to obtain independent legal counsel
upon the meaning and the significance of the terms herein and the covenants
mutually exchanged.

 

IN WITNESS WHEREOF, I have hereunto set my hand and seal this                 
day of                                                              A.D. 200•.

 

 

 

 

 

 

Witness

Stephen J. J. Letwin

 

2

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Release

 

KNOW ALL MEN BY THESE PRESENTS that ENBRIDGE INC. (the “Corporation”), a
corporation incorporated under the laws of the Province of Alberta, in
consideration of the delivery by Stephen J. J. Letwin (the “Executive”), of a
Release dated the date hereof and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, for itself and its
respective successors and assigns, hereby remises, releases and forever
discharges the Executive, his executors and assigns from all manner of actions,
causes of action, claims or demands, past, present or future, which against the
Executive, his executors and assigns, the Corporation, its respective successors
and assigns ever had, now have, or can, shall or may hereafter have, by reason
of or arising out of any cause, matter or thing whatsoever done or admitted to
be done, occurring or existing up to and inclusive of the day of these presents
and in particular, without in any way restricting the generality of the
foregoing, in respect of all claims, past, present or future, directly or
indirectly related to or arising out of or in connection with the Corporation’s
relationship with the Executive, as an employee, director or officer of the
Corporation.

 

AND FOR THE SAID CONSIDERATION the Corporation represents and warrants that it
has not assigned to any person, firm or corporation any of the actions, causes
of action, claims, suits, executions or demands which it releases by this
Release, or with respect to which it agrees not to make any claim or take any
proceeding herein. The invalidity and unenforceability of any provision of this
Release shall not affect the validity or enforceability of any other provision
of this Release, which shall remain in full force and effect.

 

IT IS HEREBY AGREED that, except as provided for in Schedule “A” hereof, the
terms of the Executive Employment Agreement dated as of April 14, 2003 between
the Corporation and the Executive and of this Release will be kept confidential.
No party hereto shall communicate any such terms to any third party under any
circumstances whatsoever, although either party shall be at liberty to disclose
to third parties that a mutually acceptable Release was agreed upon.

 

IN WITNESS WHEREOF, the Corporation has duly executed and delivered this Release
this                  day of
                                                                 A.D. 200•.

 

 

 

ENBRIDGE INC.

 

 

 

 

 

 

 

 

Per:

 

 

 

 

 

 

Per:

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Undertaking

 

I,                             , of                           , in the City of
                , in the Province of         

[name]                                                                     
[address]

being the
                                                                                                                                         ,

[describe relationship to Stephen J. J. Letwin, e.g. spouse, tax, financial or
legal advisor]

 

for good and valuable consideration, the receipt of which I acknowledge, agree
to keep strictly confidential the terms and conditions of the Executive
Employment Agreement dated as of April 14, 2003 made between Enbridge Inc. and
Stephen J. J. Letwin, and any Release thereof, all as may be disclosed to me by
Stephen J. J. Letwin.

 

I further acknowledge that I will make no use whatsoever of the information
comprising the terms and conditions of the Executive Employment Agreement,
except as may be required for the purposes of my providing advice and direction
to Stephen J. J. Letwin in my aforesaid capacity.

 

IN WITNESS WHEREOF, I have hereunto set my hand and seal this                 
day of                                                                  A.D.
200•.

 

 

 

 

 

 

Witness

 

 

4

--------------------------------------------------------------------------------